Citation Nr: 1729466	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1986 to May 1993. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which awarded an increased rating of 40 percent for the Veteran's lumbar spine disability.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

When this case was previously before the Board in December 2011 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that additional development is required before the Veteran's claims are decided.

With respect to the increased rating claim, A June 2016 VA treatment record indicated that the Veteran was approved for fee basis physical therapy treatment for his hip and back.  Subsequent VA treatment records referenced the physical therapy treatment, but such records are not associated with the electronic claims file.  Since VA has notice of outstanding treatment records that are potentially relevant to this claim on appeal, there is a duty to obtain these records.  VA must attempt to obtain records of treatment at non-VA facilities authorized by VA, and such attempts must continue until these records are obtained or a negative reply is received.  See 38 C.F.R. § 3.159 (c).

With respect to the Veteran's TDIU claim, in the December 2011 Remand the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The schedular criteria for entitlement to a TDIU have not been met in this case.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  Rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.

During the Veteran's April 2007 VA examination he reported increased lumbar spine symptoms with prolonged standing and when bending over.  It was also noted that he had difficulty putting on his socks and boots.  The Veteran stated that he stopped working in October 2006, in part due to his low back pain.  An April 2008 functional capacity report completed by the Indiana Regional Medical Center concluded that the Veteran's lumbar spine disability restricted his ability to lift, carry, sit, stand, walk, crawl, bend, reach forward, and reach overhead.  It was noted that he was unable to perform frequent or constant material handling.  He was able to drive for short distances.  The Veteran's Social Security Administration (SSA) records were associated with the file in August 2016.  Included in his SSA records was a statement that the Veteran completed high school and received learning support from grades eight through twelve.  It was noted that the Veteran worked in various jobs since the military, to include as an auto detailer, attendant, pizza maker, and a cashier.  A May 2007 vocational report concluded that the Veteran's twelfth grade special education did not provide him with direct access into semi-skilled or skilled labor.  The August 2016 VA examiner found that the Veteran was capable of performing sedentary jobs with occasional walking and standing, not to exceed 10 minutes per hour.  Lifting was limited to 10 pounds on an occasional basis.  Pushing and pulling was limited to 40 pounds.   Accordingly, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

It is also noted parenthetically that a claim for service connection for an acquired psychiatric disorder has also been filed, and the outcome of that claim could have impact on the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the physical therapy treatment records referenced in the June 2016 VA treatment record.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, refer the claim to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted pursuant to 38 C.F.R. § 4.16 (b).

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




